
	
		IIB
		112th CONGRESS
		2d Session
		H. R. 3582
		IN THE SENATE OF THE UNITED
		  STATES
		
			February 6, 2012
			Received; read twice and referred to the
			 Committee on the
			 Budget
		
		AN ACT
		To amend the Congressional Budget Act of
		  1974 to provide for macroeconomic analysis of the impact of
		  legislation.
	
	
		1.Short titleThis Act may be cited as the
			 Pro-Growth Budgeting Act of
			 2012.
		2.Macroeconomic
			 impact analyses
			(a)In
			 generalPart A of title IV of
			 the Congressional Budget Act of 1974 is amended by adding at the end the
			 following new section:
				
					407.Macroeconomic impact analysis of major
		  legislation(a)Congressional Budget
				OfficeThe Congressional
				Budget Office shall, to the extent practicable, prepare for each major bill or
				resolution reported by any committee of the House of Representatives or the
				Senate (except the Committee on Appropriations of each House), as a supplement
				to estimates prepared under section 402, a macroeconomic impact analysis of the
				budgetary effects of such bill or resolution for the ten fiscal-year period
				beginning with the first fiscal year for which an estimate was prepared under
				section 402 and each of the next three ten fiscal-year periods. Such estimate
				shall be predicated upon the supplemental projection described in section
				202(e)(4). The Director shall submit to such committee the macroeconomic impact
				analysis, together with the basis for the analysis. As a supplement to
				estimates prepared under section 402, all such information so submitted shall
				be included in the report accompanying such bill or resolution.
						(b)Economic
				impactThe analysis prepared
				under subsection (a) shall describe the potential economic impact of the
				applicable major bill or resolution on major economic variables, including real
				gross domestic product, business investment, the capital stock, employment,
				interest rates, and labor supply. The analysis shall also describe the
				potential fiscal effects of the bill or resolution, including any estimates of
				revenue increases or decreases resulting from changes in gross domestic
				product. To the extent practicable, the analysis should use a variety of
				economic models in order to reflect the full range of possible economic
				outcomes resulting from the bill or resolution. The analysis (or a technical
				appendix to the analysis) shall specify the economic and econometric models
				used, sources of data, relevant data transformations, and shall include such
				explanation as is necessary to make the models comprehensible to academic and
				public policy analysts.
						(c)DefinitionsAs
				used in this section—
							(1)the term
				macroeconomic impact analysis means—
								(A)an estimate of the
				changes in economic output, employment, interest rates, capital stock, and tax
				revenues expected to result from enactment of the proposal;
								(B)an estimate of
				revenue feedback expected to result from enactment of the proposal; and
								(C)a statement
				identifying the critical assumptions and the source of data underlying that
				estimate;
								(2)the term major bill or
				resolution means any bill or resolution if the gross budgetary effects
				of such bill or resolution for any fiscal year in the period for which an
				estimate is prepared under section 402 is estimated to be greater than .25
				percent of the current projected gross domestic product of the United States
				for any such fiscal year;
							(3)the term
				budgetary effect, when applied to a major bill or resolution,
				means the changes in revenues, outlays, deficits, and debt resulting from that
				measure; and
							(4)the term
				revenue feedback means changes in revenue resulting from changes
				in economic growth as the result of the enactment of any major bill or
				resolution.
							.
			(b)Conforming
			 amendmentThe table of contents set forth in section 1(b) of the
			 Congressional Budget Act of 1974 is amended by inserting after the item
			 relating to section 406 the following new item:
				
					
						Sec. 407. Macroeconomic impact analysis of major
				legislation.
					
					.
			3.Additional CBO
			 report to budget committeesSection 202(e) of the Congressional Budget
			 Act of 1974 is amended by adding at the end the following new
			 paragraphs:
			
				(4)(A)After the President’s budget submission
				under section
				1105(a) of title 31, United States Code, in addition to the
				baseline projections, the Director shall submit to the Committees on the Budget
				of the House of Representatives and the Senate a supplemental projection
				assuming extension of current tax policy for the fiscal year commencing on
				October 1 of that year with a supplemental projection for the 10 fiscal-year
				period beginning with that fiscal year, assuming the extension of current tax
				policy.
					(B)For the purposes of this paragraph,
				the term current tax policy means the tax policy in statute as
				of December 31 of the current year assuming—
						(i)the budgetary effects of measures
				extending the Economic Growth and Tax Relief Reconciliation Act of 2001;
						(ii)the budgetary effects of measures
				extending the Jobs and Growth Tax Relief Reconciliation Act of 2003;
						(iii)the continued application of the
				alternative minimum tax as in effect for taxable years beginning in 2011
				pursuant to title II of the Tax Relief, Unemployment Insurance Reauthorization,
				and Job Creation Act of 2010, assuming that for taxable years beginning after
				2011 the exemption amount shall equal—
							(I)the exemption amount for taxable years
				beginning in 2011, as indexed for inflation; or
							(II)if a subsequent law modifies the
				exemption amount for later taxable years, the modified exemption amount, as
				indexed for inflation; and
							(iv)the budgetary effects of extending
				the estate, gift, and generation-skipping transfer tax provisions of title III
				of the Tax Relief, Unemployment Insurance Reauthorization, and Job Creation Act
				of 2010.
						(5)On or before July
				1 of each year, the Director shall submit to the Committees on the Budget of
				the House of Representatives and the Senate, the Long-Term Budget Outlook for
				the fiscal year commencing on October 1 of that year and at least the ensuing
				40 fiscal
				years.
				.
		
	
		
			Passed the House of
			 Representatives February 2, 2012.
			Karen L. Haas,
			Clerk.
		
	
